AO 2458 (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page l of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ’ JUDGMENT IN A CRIMINAL CASE
y, (For Offenses Committed On or After November 1, 1987)
Andres Jimenez-Garcia Case Number: 3:19-mj-23474

Michael David. Stein

Defendant's Attorpey ee k ll Fess ,
. Bb bone fame Bes

 

 

 

 

 

 

 

REGISTRATION NO. 88542298

THE DEFENDANT: OO AUG 26 2019
pleaded guilty to count(s) 1 of Complaint
[] was found guilty to count(s) © | squire AN DiSTaIG? oF Garon

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such counts), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(J The defendant has been found not guilty on count(s)
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

x TIME SERVED © Oo days

 

Assessment: $10 WAIVED [&i Fine: WAIVED

x] Court recommends USMS, ICE or DHS or other arresting agency return all property and ali documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

(] Court recommends defendant be deported/removed with relative, _charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and —
United States Attorney of any material change in the defendant's economic circumstances.

Monday, August 26, 2019

 

Date of Imposition of Sentence

fi

DUSM HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Received

Clerk’s Office Copy - 3:19-mj-23474

I"

 

 
